Pettit, J.
This suit was brought by John McConnell and William A. Soule, against William H. Hugo and John R. Hugo. All parties stayed in the case until the end of it; and final judgment was rendered against both the Hugos, defendants below. But one of them asked, or has taken, an appeal to this court and assigned errors. No action has been taken under section 551, 2 G. & H. 270; and under the uniform ruling of this court, the appeal must be dismissed.
The appeal is dismissed, at the costs of the appellant.